Charles Ray Chambles v. Jorge Valencia, et al.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-139-CV





CHARLES RAY CHAMBLES	APPELLANT



V.



JORGE VALENCIA, ANGELA RODRIGUEZ, 	APPELLEES

TERRY WALL, RENEE COX, AND 

WICHITA VALLEY REHABILITATION HOSPITAL



------------



FROM THE COUNTY COURT AT LAW NO. 1 OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On May 17, 2004, we notified Appellant Charles Ray Chambles, in accordance with rule 42.3(a), that this court may not have jurisdiction over his appeal from the trial court’s May 5, 2004 denial of his request for a temporary restraining order.  
Tex. R. App. P.
 42.3(a).  We stated that the appeal would be dismissed for want of jurisdiction unless Chambles or any party desiring to continue the appeal filed within ten days a response showing grounds for continuing the appeal.  
See id.
  Neither Chambles nor any other party responded.

Interlocutory orders, such as a temporary restraining order, are generally not appealable absent statutory authorization, and no statute permits the interlocutory appeal of the denial of a temporary restraining order.  
See generally
 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014(a) (Vernon Supp. 2004). Nor is the denial of Chambles’s request for a temporary restraining order the type of order that in essence functions as a temporary injunction.  
See In re Tex. Natural Res. Conservation Comm’n
, 85 S.W.3d 201, 206 (Tex. 2002). Consequently, this appeal is ordered dismissed for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).

PER CURIAM

PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: July 1, 2004

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.